EXHIBIT 10.7

 

SEVERANCE COMPENSATION AGREEMENT

Dates as of September 9, 2003

COMARCO, Inc. corporation (the “Company”)

and

Daniel R. Lutz (the “Executive”)

 

The Company’s Board of Directors (the “Board”) has determined that it is
appropriate to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in potentially disturbing circumstances arising from
the possibility of a change in control of the Company.

 

This Agreement sets forth the severance compensation which the Company agrees it
will pay to the Executive if the Executive’s employment with the Company
terminates under one of the circumstances described herein following a “Change
in Control” of the Company (as defined in Section 2).

 

1. Term. The term (“Term”) of this Agreement shall commence on the date hereof
and, subject to earlier termination pursuant to Section 3(b), 3(c) or 3(d)
hereof, shall end three (3) years following the date on which notice of
non-renewal or termination of this Agreement is given by either the Company or
the Executive to the other. Thus, this Agreement shall be renewable
automatically on a daily basis so that the outstanding Term is always three (3)
years following any effective notice of non-renewal or of termination given by
the Company or the Executive.

 

2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there has been a Change in Control of the Company while the
Executive is still an employee of the Company and (b) the Executive’s employment
by the Company terminates in the circumstances specified in Section 3(a). For
purposes of this Agreement, a “Change in Control” of the Company shall be deemed
to have occurred if (i) there shall be consummated (x) any consolidation or
merger of the Company (whether or not the Company is the continuing or surviving
entity) other than a consolidation or merger of the Company in which the holders
of the Company’s Common Stock immediately prior to the consolidation or merger
continue to have proportionate ownership of at least 50.1% of capital stock of
the surviving corporation eligible to vote in the election of directors
immediately after the consolidation or merger, or (y) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company other than to a
corporation in which the holders of the Company’s Common Stock immediately prior
to such transaction continue to have proportionate ownership of at least 50.1%
of the capital stock of such corporation eligible to vote in the election of
directors, or (ii) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company, or (iii) any person (as such
term is used in Section l3(d) and l4(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of more than 25% of
the Company’s outstanding shares of Common Stock, or (iv) during any period of
two consecutive years during the term of this Agreement, individuals who at the
beginning of the two year period constituted the entire Board do not for any
constitute a majority thereof unless the election, or the nomination for
election by the Company’s stockholders, of each new director was approved by a
vote of at least a majority of the directors then still in office who were
directors at the beginning of the period or who were elected or nominated for
election in the manner provided herein.

 

3. Termination Following Change in Control.

 

(a) Termination. If a Change in Control of the Company shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the compensation provided in Section 4 upon the subsequent
termination of the Executive’s employment with the Company within twenty-four
(24) months of such Change in Control,

 

1



--------------------------------------------------------------------------------

whether requested by the Executive or by the Company, unless such termination is
as a result of (i) the Executive’s death; (ii) the Executive’s Disability (as
defined in Section (3)(b) below); (iii) the Executive’s Retirement (as defined
in Section 3(c) below); (iv) the Executive’s decision to terminate employment
other than for Good Reason (as defined in Section 3(e) below).

 

(b) Death or Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive is absent from his duties with the
Company on a full-time basis for six months, the Company may elect to terminate
the Executive for “Disability’ by written notice to the Executive and without
liability to the Executive pursuant to this Agreement; provided, however, that
any such termination shall be effective only at the end of thirty (30) days
following the delivery of such notice and only if the Executive fails to return
to the full-time performance of duties by the end of such 30-day notice period.
In addition, this Agreement shall terminate immediately in the event of the
death of the Executive occurring at any time during the Term hereof, and in such
event the Company shall have no liability by reason of such termination.

 

(c) Retirement. The Executive shall be deemed terminated automatically, without
liability to Executive pursuant to this Agreement, upon Retirement (as
hereinafter defined) of Executive without liability to the Company pursuant to
this Agreement. “Retirement” as used in this Agreement shall be deemed to occur
upon the Executive’s having reached such age as shall have been fixed in any
arrangement mutually established by the Company and the Executive.

 

(d) Cause. The Company may terminate the Executive, without liability to the
Executive pursuant to this Agreement, if the Executive’s employment with the
Company is terminated for Cause. For purposes solely of determining whether the
Company may terminate the Executive pursuant to this Section 3(d) without
liability to the Executive, the Executive shall be deemed to have been
terminated for “Cause” only if the Executive (1) has engaged in fraud,
misappropriation or embezzlement involving the Company, (2) is convicted of or
admits a felony or other offense involving dishonesty or moral turpitude, or (3)
willfully refuses to carry out a lawful written instruction of the Board that is
consistent with the Executive’s position and duties, which refusal continues for
a period of 30 days after the Executive has received a written notice describing
in reasonable detail the circumstances deemed by the Board to constitute such
refusal. Notwithstanding the foregoing, the Executive shall not be deemed, for
purposes of this Agreement, to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than majority of the entire
membership of the Company’s Board at a meeting of the Board called and held for
that purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with the Executive’s counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive
engaged in the conduct set forth in the second sentence of this Section 3(d) and
specifying the particulars thereof in reasonable detail.

 

(e) Good Reason. The Executive may terminate the Executive’s employment for Good
Reason at any time after a Change in Control during the Term. For purposes of
this Agreement, “Good Reason” shall mean any of the following:

 

(i) The Company has materially changed the Executive’s position, duties,
responsibilities, status, or offices as in effect immediately prior to a Change
in Control of the Company, or has removed the Executive from or failed to
reelect the Executive to any of such positions;

 

(ii) A reduction by the Company in the Executive’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
Term;

 

(iii) Any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s life insurance,
accident, disability and health insurance plans, 40l(k) and bonus plans, stock
options, and all other similar plans which are from time to time made generally
available to senior executives/officers of the Company) and in which the
Executive is participating at the time of a Change in Control of the Company,
unless there are substituted therefore plans or arrangements providing the
Executive with essentially equivalent benefits (hereinafter referred to as
“Benefit Plans”), or the taking of any action by the Company which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Benefit Plan or deprive the Executive of any
material fringe benefit enjoyed by the Executive at the time of a Change in
Control of the Company;

 

(iv) Any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s plans enumerated in
subparagraph (iii) above and similar incentive compensation benefits) in which
the Executive is participating at the time of a Change in Control of the
Company, unless there are substituted therefore plans or arrangements providing
the Executive with essentially equivalent benefits (hereinafter referred to as
“Incentive Plans”), or taking of any action by the Company which would adversely
affect the Executive’s participation in any such Incentive Plan or reduce the
Executive’s potential benefits under any such Incentive Plan, expressed as a
percentage of his base salary, by more than 10 percentage points in any fiscal
year as compared to the immediately preceding fiscal year;

 

2



--------------------------------------------------------------------------------

(v) Any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including, without limitation, the Company’s
stock option and purchase plans and any other plan or arrangement to receive the
exercise stock options, stock appreciation rights, restricted stock or grants
thereof) in which the Executive is participating at the time of a Change in
Control of the Company, unless there are substituted therefore plans or
arrangements providing the Executive with essentially equivalent benefits
(hereinafter referred to as “Securities Plans”), or the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Securities Plan;

 

(vi) The Executive’s relocation to a principal office more than 25 miles from
the location at which the Executive performed the Executive’s duties prior to a
Change in Control of the Company, except for required travel by the Executive on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations during the 12 months immediately
preceding a Change of Control of the Company.

 

(vii) Any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change of
Control of the Company;

 

(viii) Any material breach by the Company of any provision of this Agreement;

 

(ix) Any failure by the Company to obtain the assumption of this Agreement by
any successor or assignee of the Company; or

 

(x) Any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(f),
and for purposes of this Agreement, no such purported termination shall be
effective.

 

(f) Notice of Termination. Any termination of the Executive by the Company for
Disability pursuant to Section 3(b) or for Cause pursuant to Section 3(d) shall
be communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate those
specific termination provisions in this Agreement relied upon and which set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated. For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Termination.

 

(g) Date of Termination. “Date of Termination” shall mean (i) if the Executive
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
30-day period) or (ii) if the Executive is terminated by the Company for any
other reason, the date on which a Notice of Termination is given.

 

4. Severance Compensation upon Termination of Employment. Subject to Section
4(e) below, if within twenty-four (24) months following a Change in Control, the
Company shall terminate the Executive’s employment other than pursuant to
Section 3(b), 3(c) or 3(d), or if the Executive terminates his employment for
Good Reason pursuant to Section 3(e), then:

 

(a) Severance Payment.

 

(i) The Company shall pay to the Executive as severance pay a lump sum (the
“Severance Payment”), in cash, in full as soon as practicable but in no event
later than the fifth day following the Date of Termination of an amount equal to
(x) the Executive’s highest annual base salary in effect during the 12-month
period immediately preceding the Date of Termination, and (y) the Executive’s
incentive compensation bonus that would otherwise be payable to the Executive
under the Company’s Bonus Plan then in effect for the year in which the Date of
Termination occurred assuming one hundred percent (l00%) satisfaction of all
performance goals established under such Bonus Plan for the Executive,
multiplied by 2.00.

 

(ii) In the event that the Company asserts that the Executive has been
terminated for “Cause” as provided in Section 3(d), the Executive may within 30
days after a Notice of Termination is given to the Executive by the Company
notify the Company in writing disputes the basis for the termination. After such
notice has been timely given by the Executive, if either (x) the Executive
prevails in his assertion or (y) the Company changes its position and
voluntarily pays the Severance Payment to the Executive, then in either case the
Company shall also pay to the Executive together with the Severance

 

3



--------------------------------------------------------------------------------

Payment an additional amount equal to the Executive’s highest annual base salary
in effect during the 12-month period immediately preceding the Date of
Termination, pro rated on a daily basis for the period (not to exceed 12 months)
from the Date of Termination until the Company actually pays the Severance
Payment to the Executive.

 

(iii) The foregoing payments shall be in addition to any payments or other
compensation that would otherwise be payable to the Executive under any other
then existing Severance Plan of the Company. All payments hereunder shall be
made net of withholdings required by applicable federal, state or local laws.

 

(b) Stock Options. To the extent permitted by the plans or programs under which
the same were granted or awarded, all stock options not currently exercisable
held by the Executive will accelerate and become exercisable as of the Date of
Termination.

 

(c) Restricted Stock. To the extent permitted by the plans or programs under
which the same were granted or awarded, all restrictions on any restricted
stock, including without limitation any vesting requirements on any unvested
stock, held by the Executive as of the Date of Termination shall be removed.

 

(d) Continuation of Benefits. The Company shall continue for a period of one
year from the Date of Termination to provide the following benefits to the
Executive on the same terms as provided to the Executive on the Date of
Termination:

 

(i) Participation in the Company’s medical, dental and vision plans;

 

(ii) Long-term disability insurance;

 

(iii) Life Insurance.

 

Notwithstanding the foregoing, any benefits payable under this subsection 4(d)
shall terminate at such time as the Executive becomes eligible for similar
benefits from any subsequent employer; provided, however, that at the end of the
period of coverage hereinabove provided for, the Executive shall have the option
to have assigned to the Executive at no cost and with no apportionment of
prepaid premiums, any assignable insurance owned by the Company and relating to
specifically to the Executive.

 

(e) Limitation. To the extent that any or all of the payments and benefits
provided for in this Agreement constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code (the “Code”) and, but for
this Section 4(e), would be subject to the excise tax imposed by Section 4999 of
the code, then the aggregate amount of such payments and benefits shall be
reduced such that the present value thereof (as determined under the Code and
applicable regulations) is equal to 2.99 times the Executive’s “base amount” (as
defined in the Code).

 

The determination of any reduction or increase of any payment or benefits under
this Section 4 Pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.

 

5. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights;
Release.

 

(a) No Obligation to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor, except as set forth in Section 4(d),
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

 

(b) No Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish the Executive’s existing rights, or rights which
would accrue solely as a result of the passage of time, under any Benefit Plan,
Incentive Plan or Securities Plan, employment agreement or other contract, plan
or arrangement.

 

(c) Release. The Executive’s entitlement to receive the payments and other
benefits specified in Section 4 shall be conditioned on his execution and
delivery of a General Release in the form attached as Exhibit A to this
Agreement.

 

6. Successors and Assigns.

 

(a) The Company. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee to its business and/or assets
as aforesaid which assumes the obligations of the Company under this Agreement
or which otherwise becomes bound by all of the terms and provisions of this
Agreement by operation of law. If at any time during the term of this Agreement
the Executive is employed by any corporation a majority of the voting securities
of which is then owned by the Company, such indirect employment of the Executive
by the Company shall not excuse the

 

4



--------------------------------------------------------------------------------

Company from performing its obligations under this Agreement as if the Executive
were directly employed by the Company, and the Company agrees that it shall pay
or shall cause such employer to pay any amounts owed to the Executive pursuant
to Section 4 hereof, notwithstanding any such indirect employment relationship.

 

(b) The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there is no such designee, to the Executive’s estate.

 

7. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered, one business day after being sent for overnight
delivery by a nationally recognized overnight courier or three business days
after being mailed by United States registered mail, return-receipt requested,
postage-prepaid, addressed as follows:

 

If to the Company:

 

Thomas A. Franza

Chief Executive Officer

Comarco, Inc.

2 Cromwell

Irvine, California 92618

 

If to the Executive:

 

Daniel R. Lutz

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

8. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provision or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11. Arbitration, Legal Fees and Expenses. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Orange County, California, under the rules of the American Arbitration
Association; and a judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and or any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The Company shall pay all reasonable legal fees and expenses
(including any fees or expenses incurred in any appeals) that the Executive may
incur (i) as a result of the Company’s contesting the validity, enforceability
of, or the Executive’s interpretation of, or determinations under, this
Agreement, or (ii) in seeking to recover his reasonable legal fees and expenses
to which he is entitled as provided herein. The Executive’s reasonable legal
fees and expenses shall be paid by the Company whether or not the Executive
prevails in any such contest or disputes and shall be promptly paid by the
Company as they are incurred upon submission by the Executive of documentation
thereof in reasonable detail.

 

5



--------------------------------------------------------------------------------

12. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

 

13. Entire Agreement. This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supercedes all prior severance agreements between the Executive
and the Company. The Executive and the Company agree that no term, provision or
condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by written agreement of the Executive
and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“COMPANY”

      “EXECUTIVE” COMARCO, INC.         By:   /s/    THOMAS A. FRANZA          
    /s/    DANIEL R. LUTZ            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Name: Thomas A. Franza       Daniel R. Lutz     Title:   President and Chief
Executive Officer        

 

6